DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 05 January 2022. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,237,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are slight wordings of the limitations. 
Claim 1 of the current application recites: A system comprising: a local oscillator (LO) signal generation circuit, arranged to generate an LO signal according to a reference clock, wherein the LO signal generation circuit comprises: an active oscillator, arranged to generate the reference clock, wherein the active oscillator comprises at least one active component; a receiver (RX) circuit, arranged to generate a processed RX signal by processing an RX input signal according to the LO signal; and a calibration circuit, arranged to check a signal characteristic of the processed RX signal by detecting if a calibration tone exists within a receiver bandwidth, set a frequency calibration control output in response to the calibration tone being not found in the receiver bandwidth, and output the frequency calibration control output to the LO signal generation circuit, wherein the LO signal generation circuit adjusts an LO frequency of the LO signal in response to the frequency calibration control output.
Claim 2 of ‘249 recites: A system comprising: a local oscillator (LO) signal generation circuit, arranged to generate an LO signal according to a reference clock, wherein the LO signal generation circuit comprises: an active oscillator, arranged to generate the reference clock, wherein the active oscillator comprises at least one active component, and does not include an electromechanical resonator; a receiver (RX) circuit, arranged to generate a down-converted RX signal by performing down-conversion upon an RX input signal according to the LO signal (the step of down-conversion is equivalent to the processing in the currently claimed limitation); and a calibration circuit, arranged to check a signal characteristic of the down-converted RX signal by detecting if a calibration tone exists within a receiver, set a frequency calibration control output in response to the calibration tone being not found in the receiver bandwidth, and output the frequency calibration control output to the LO signal generation circuit, wherein the LO signal generation circuit adjusts an LO frequency of the LO signal in response to the frequency calibration control output.
As can be seen by the bolded sections above the Claim of ‘249 is essentially the same as the claim of the current application.
	Claim 3 of ‘249 recites: A calibration system comprising: a calibration signal source, arranged to generate a calibration reference signal; and a first system comprising: a first local oscillator (LO) signal generation circuit, arranged to generate a first LO signal according to a first reference clock, wherein the first LO signal generation circuit comprises: a first active oscillator, arranged to generate the first reference clock, wherein the first active oscillator comprises at least one active component, and does not include an electromechanical resonator; a first receiver (RX) circuit, arranged to generate a first down-converted RX signal by performing down-conversion upon a first RX input signal according to the first LO signal, wherein the first RX input signal is obtained from the calibration reference signal; and a first calibration circuit, arranged to check a signal characteristic of the first down-converted RX signal by detecting if a calibration tone exists within a receiver bandwidth, set a first frequency calibration control output in response to the calibration tone being not found in the receiver bandwidth, and output the first frequency calibration control output to the first LO signal generation circuit, wherein the first LO signal generation circuit adjusts an LO frequency of the first LO signal in response to the first frequency calibration control output.
The comparison of the currently filed Claim 1 to the bolded sections of Claim 3 of ‘249 shows that these limitations are essentially the same as well. 
	
Claim 7 of the currently application recites: A calibration system comprising: a calibration signal source, arranged to generate a calibration reference signal; and a first system comprising: a first local oscillator (LO) signal generation circuit, arranged to generate a first LO signal according to a first reference clock, wherein the first LO signal generation circuit comprises: a first active oscillator, arranged to generate the first reference clock, wherein the first active oscillator comprises at least one active component; a first receiver (RX) circuit, arranged to generate a first processed RX signal by processing a first RX input signal according to the first LO signal, wherein the first RX input signal is obtained from the calibration reference signal; and a first calibration circuit, arranged to check a signal characteristic of the first processed RX signal by detecting if a calibration tone exists within a receiver bandwidth, set a first frequency calibration control output in response to the calibration tone being not found in the receiver bandwidth, and output the first frequency calibration control output to the first LO signal generation circuit, wherein the first LO signal generation circuit adjusts an LO frequency of the first LO signal in response to the first frequency calibration control output.
Comparing this claim to the bolded sections of Claims 2 and 3 of ‘249 above reveals that the claims are essentially the same as one another.

Claim 28 of the current application recites: A local oscillator (LO) signal calibration method comprising: generating, by a calibration signal source, a calibration reference signal; generating a first LO signal according to a first reference clock, wherein the first reference clock is generated by a first active oscillator, and the first active oscillator comprises at least one active component; generating a first processed RX signal by processing a first RX input signal according to the first LO signal, wherein the first RX input signal is obtained from the calibration reference signal; checking a signal characteristic of the first processed RX signal by detecting if a calibration tone exists within a receiver bandwidth; and setting a first frequency calibration control output in response to the calibration tone being not found in the receiver bandwidth, wherein an LO frequency of the first LO signal is adjusted in response to the first frequency calibration control output.

Claim 1 of ‘249 recites: A local oscillator (LO) signal calibration method comprising: generating, by a calibration signal source, a calibration reference signal; generating a first LO signal according to a first reference clock, wherein the first reference clock is generated by a first active oscillator, and the first active oscillator comprises at least one active component, and does not include an electromechanical resonator; generating a first down-converted RX signal by performing down-conversion upon a first RX input signal according to the first LO signal, wherein the first RX input signal is obtained from the calibration reference signal; checking a signal characteristic of the first down-converted RX signal by detecting if a calibration tone exists within a receiver bandwidth; and setting a first frequency calibration control output in response to the calibration tone being not found in the receiver bandwidth, wherein an LO frequency of the first LO signal is adjusted in response to the first frequency calibration control output.
The comparison of Claim 28 and bolded sections of Claim 1 of ‘249 reveal that these two claims are essentially the same as one another.
	
With respect to the dependent claims, a bolded analysis is not being completed but the claims will be listed and along with their corresponding claim from ‘249.
Claims 2 and 12 of the current application are essentially the same as Claim 5 of ‘249.
Claims 3 and 15 of the current application are essentially the same as Claim 8 of ‘249.
Claims 4 and 13 of the current application are essentially the same as Claim 6 of ‘249.
Claims 5 and 21 of the current application are essentially the same as Claim 14 of ‘249.
Claims 6 and 22 of the current application are essentially the same as Claim 15 of ‘249.
Claims 8-11 of the current application are essentially the same as Claim 4 of ‘249.
Claims 12-27 of the current application are essentially the same as Claims 5-20 of ‘249, respectively.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646